DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 23rd, 2020, amended claims 1, 3-4, and 6-7 are entered. Claim 2 is cancelled.
Response to Amendment
The indicated allowability of claims 2-4 is withdrawn in view of Okada et al (U.S. Publication No. 2004/0230398). Rejection(s) based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “make it easier to determine” in line 5. The term "easier" is a relative term which renders the claim indefinite.  The term "easier" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1, 6, and 7 recite “tends to be better” in lines 14, 14, and 15, respectively. It is unclear whether it is optional for the first result to be better than a second result. 
The dependent claims 3-5 inherit but do not remedy the deficiencies of Claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
obtain a result of evaluation by analyzing a state of the subject that relates to sleep in each of three sections which are obtained by dividing an evaluation period from a getting-into- bed time point or a first onset-of-sleep time point after getting into bed that is specified by the time-series data until a getting-out-of-bed time point or a last waking time point before getting out of bed; and 
output the result of evaluation so as to identify that the result corresponds to any one of the three sections, wherein the processor is further configured to perform analysis by which a first result of evaluation of a last section from among the three sections tends to be better than a second result on a first section.
Independent Claims 6 and 7 similarly recite:
obtaining a result of evaluation by analyzing a state of the subject that relates to sleep in each of three sections which are obtained by dividing an evaluation period from a getting-into- bed time point or a first onset-of-sleep time point after getting into bed that is specified by the time-series data until a getting-out-of-bed time point or a last waking time point before getting out of bed; and 
outputting the result of evaluation so as to identify that the result corresponds to any one of the three sections, wherein the analyzing includes performing analysis by which a first result of evaluation of a last section from among the three sections tends to be better than a second result on a first section.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  

The claimed steps of acquiring, obtaining, outputting, and analyzing recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “analyzing a state of the subject that relates to sleep” in independent Claims 1 and 6-7 is a mathematical relationship to evaluate a user’s sleep state. Referring to paragraphs [0050-0053] of the specification, the sleep state can be evaluated by calculating the “efficiency of sleep” in multiple sections. The efficiency is determined by a mathematical relationship to compare the sleeping time with the entire time series. 
The claimed steps of acquiring, obtaining, outputting, and analyzing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1 and 3-7 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for acquiring, obtaining, outputting, and analyzing merely invoke a computer as a tool.
The data-gathering step (acquiring) and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for acquiring, obtaining, outputting, and analyzing.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to evaluate sleep. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 
The additional elements are identified as follows:  processor, medium, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0016-0017] and [0156]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, outputting, and analyzing) that are well-understood, routine, and conventional activities previously known to the pertinent industry
Applicant’s Background in the specification
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum. When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al (U.S. Publication No. 2004/0230398; cited by Applicant).
Regarding Claim 1, Okada discloses an information processing device (living body information measurement apparatus; [0036]) comprising: 
a processor (processing circuit; [0037]) configured to: 
acquire time series data relating to at least one of acceleration, amounts of activity of a subject whose sleep is to be evaluated (a sleep analyzer for processing data (measured values) supplied from the living body information measurement apparatus to carry out sleep analysis; [0036]), and body positions of the subject, the time series data being measured by a sensor device that the subject wears (a living body information measurement apparatus for measuring living body information (a heart rate, a respiratory rate, body movement and the like); [0036]); 
obtain a result of evaluation by analyzing a state of the subject that relates to sleep in each of three sections (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely; [0050]; Examiner’s Note: “divided more finely” than two halves can be three or more sections) which are obtained by dividing an evaluation period from a getting-into- bed time point or a first onset-of-sleep time point after getting into bed that is specified by the time-series data until a getting-out-of-bed time point or a last waking time point before getting out of bed (“rapidity of falling asleep” and “refreshed of awakening”. In addition, the evaluation result calculation processing portion 104 processes the sleeping depth data calculated in the sleeping depth estimation processing portion 101 in accordance with the evaluation rules retained in the evaluation rule storage portion 105 to calculate results of evaluation for an evaluation factor as “waking after sleep onset”…The sleep type analysis processing portion 106 generates information related to a sleep type of the subject concerned from the data calculated in the evaluation result calculation processing portion 104 to output the resultant information; [0044-0046]; see also “period of time of the sleep” [0050]); and 
output the result of evaluation so as to identify that the result corresponds to any one of the three sections (an output of an evaluation concerning a sleep period divided into 3 parts would inherently correspond to “any one of the three sections”; the sleep type classification processing portion 106 corrects and normalizes these evaluation scores to output information related to ranks of the evaluation factors (S110). FIGS. 9A to 9C show display examples (three cases) when such rank information is displayed on a display device (monitor); [0089]; Figures 9A-9C), wherein the processor is further configured to perform analysis by which a first result of evaluation of a last section from among the three sections tends to be better than a second result on a first section (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely. In this case, the score may be weighted depending on in which of time zones the wakening occurs. For example, a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. Thus, it is possible to judge that the waking after sleep onset occurring in the first half of sleep is relatively serious in the degree of insomnia, while the waking after sleep onset occurring in the second half of the sleep is relatively mild in the degree of insomnia. Therefore, when the number of times of wakening is the same, the score in the first half may be made smaller and the score may increase toward the second half [0050]; Examiner’s Note: It is possible to make the evaluation of the last section better than that of the previous section, as the evaluation for each of the sections will depend on the degree of insomnia).  

Regarding Claim 3, Okada discloses wherein the processor is further configured to: determine a level of evaluation based on an efficiency of sleep in each of the three sections, and use, as a first reference to determine the level of evaluation of the last section, a value smaller than a second reference to determine the level of evaluation of the first section (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely. In this case, the score may be weighted depending on in which of time zones the wakening occurs. For example, a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. Thus, it is possible to judge that the waking after sleep onset occurring in the first half of sleep is relatively serious in the degree of insomnia, while the waking after sleep onset occurring in the second half of the sleep is relatively mild in the degree of insomnia. Therefore, when the number of times of wakening is the same, the score in the first half may be made smaller and the score may increase toward the second half [0050]; Examiner’s Note: It is common to use the term “sleep efficiency” in this art. Although Okada does not disclose the term “efficiency”, Okada discloses that a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. This would mean that the sleep efficiency of the later time interval is less than that of the earlier time interval).  

Regarding Claim 4, Okada discloses wherein the processor is further configured to: determine a level of evaluation based on an efficiency of sleep in each of the sections, and make it easier to determine that the state of the subject is a sleep state when calculating the efficiency of sleep in the last section than when calculating the efficiency of sleep in the first section (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely. In this case, the score may be weighted depending on in which of time zones the wakening occurs. For example, a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. Thus, it is possible to judge that the waking after sleep onset occurring in the first half of sleep is relatively serious in the degree of insomnia, while the waking after sleep onset occurring in the second half of the sleep is relatively mild in the degree of insomnia. Therefore, when the number of times of wakening is the same, the score in the first half may be made smaller and the score may increase toward the second half [0050]; Examiner’s Note: It is common to use the term “sleep efficiency” in this art. Although Okada does not disclose the term “efficiency”, Okada discloses that a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. This would mean that the sleep efficiency of the later time interval is less than that of the earlier time interval).  

Regarding Claim 5, Okada discloses wherein the processor is further configured to, when a length of the evaluation period exceeds a reference value ([0066], [0073]), analyze the state of the subject that relates to sleep in each of five sections obtained by dividing the evaluation period (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely [0050]; Examiner’s Note: “divided more finely” than two halves can be five sections; Figure 6).

Regarding Claim 6, Okada discloses an information processing method executed by a processor (processing circuit; [0037]), the information processing method comprising: 
acquiring time series data relating to at least one of acceleration, amounts of activity of a 3Application No.: 16/055,258Docket No.: P180734US00 subject whose sleep is to be evaluated (a sleep analyzer for processing data (measured values) supplied from the living body information measurement apparatus to carry out sleep analysis; [0036]), and body positions of the subject, the time series data being measured by a sensor device that the subject wears (a living body information measurement apparatus for measuring living body information (a heart rate, a respiratory rate, body movement and the like); [0036]); 
obtaining a result of evaluation by analyzing a state of the subject that relates to sleep in each of three sections (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely; [0050]; Examiner’s Note: “divided more finely” than two halves can be three or more sections) which are obtained by dividing an evaluation period from a getting-into- bed time point or a first onset-of-sleep time point after getting into bed that is specified by the time-series data until a getting-out-of-bed time point or a last waking time point before getting out of bed (“rapidity of falling asleep” and “refreshed of awakening”. In addition, the evaluation result calculation processing portion 104 processes the sleeping depth data calculated in the sleeping depth estimation processing portion 101 in accordance with the evaluation rules retained in the evaluation rule storage portion 105 to calculate results of evaluation for an evaluation factor as “waking after sleep onset”…The sleep type analysis processing portion 106 generates information related to a sleep type of the subject concerned from the data calculated in the evaluation result calculation processing portion 104 to output the resultant information; [0044-0046]); and 
outputting the result of evaluation so as to identify that the result corresponds to any one of the three sections (the sleep type classification processing portion 106 corrects and normalizes these evaluation scores to output information related to ranks of the evaluation factors (S110). FIGS. 9A to 9C show display examples (three cases) when such rank information is displayed on a display device (monitor); [0089]; Figures 9A-9C), wherein the analyzing includes performing analysis by which a first result of evaluation of a last section from among the three sections tends to be better than a second result on a first section (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely. In this case, the score may be weighted depending on in which of time zones the wakening occurs. For example, a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. Thus, it is possible to judge that the waking after sleep onset occurring in the first half of sleep is relatively serious in the degree of insomnia, while the waking after sleep onset occurring in the second half of the sleep is relatively mild in the degree of insomnia. Therefore, when the number of times of wakening is the same, the score in the first half may be made smaller and the score may increase toward the second half [0050]; Examiner’s Note: It is possible to make the evaluation of the last section better than that of the previous section, as the evaluation for each of the sections will depend on the degree of insomnia). 
 
Regarding Claim 7, Okada discloses a non-transitory computer-readable recording medium storing therein an information processing program that causes a computer to execute a process (A program product for giving a sleep analysis function to a computer; Claim 13), the process comprising: 
acquiring time series data relating to at least one of acceleration, amounts of activity of a subject whose sleep is to be evaluated (a sleep analyzer for processing data (measured values) supplied from the living body information measurement apparatus to carry out sleep analysis; [0036]), and body positions of the subject, the time series data being measured by a sensor device that the subject wears (a living body information measurement apparatus for measuring living body information (a heart rate, a respiratory rate, body movement and the like); [0036]); 
obtaining a result of evaluation by analyzing a state of the subject that relates to sleep in each of three sections (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely; [0050]; Examiner’s Note: “divided more finely” than two halves can be three or more sections) which are obtained by dividing an evaluation period from a getting-into- bed time point or a first onset-of-sleep time point after getting into bed that is specified by the time-series data until a getting-out-of-bed time point or a last waking time point before getting 4Application No.: 16/055,258Docket No.: P180734US00 out of bed (“rapidity of falling asleep” and “refreshed of awakening”. In addition, the evaluation result calculation processing portion 104 processes the sleeping depth data calculated in the sleeping depth estimation processing portion 101 in accordance with the evaluation rules retained in the evaluation rule storage portion 105 to calculate results of evaluation for an evaluation factor as “waking after sleep onset”…The sleep type analysis processing portion 106 generates information related to a sleep type of the subject concerned from the data calculated in the evaluation result calculation processing portion 104 to output the resultant information; [0044-0046]); and 
outputting the result of evaluation so as to identify that the result corresponds to any one of the three sections (the sleep type classification processing portion 106 corrects and normalizes these evaluation scores to output information related to ranks of the evaluation factors (S110). FIGS. 9A to 9C show display examples (three cases) when such rank information is displayed on a display device (monitor); [0089]; Figures 9A-9C), 
wherein the analyzing includes performing analysis by which a first result of evaluation of a last section from among the three sections tends to be better than a second result on a first section (a period of time of the sleep may be divided into two parts, i.e., the first half and the second half, or may be divided more finely. In this case, the score may be weighted depending on in which of time zones the wakening occurs. For example, a person who tends to awake during sleep shows such a tendency that the number of times of wakening increases as time elapses. Thus, it is possible to judge that the waking after sleep onset occurring in the first half of sleep is relatively serious in the degree of insomnia, while the waking after sleep onset occurring in the second half of the sleep is relatively mild in the degree of insomnia. Therefore, when the number of times of wakening is the same, the score in the first half may be made smaller and the score may increase toward the second half [0050]; Examiner’s Note: It is possible to make the evaluation of the last section better than that of the previous section, as the evaluation for each of the sections will depend on the degree of insomnia).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David J. McCrosky/Primary Examiner, Art Unit 3791